Citation Nr: 0020955	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  98-10 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.

2.  Entitlement to service connection for a hernia condition.

3.  Entitlement to service connection for a colon disability 
on a direct or secondary basis.

4.  Entitlement to service connection for coronary artery 
disease.

5.  Entitlement to compensation benefits for a left forearm, 
left wrist, and left hand condition under 38 U.S.C.A. § 1151 
(West 1991).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to March 
1946.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under the 
provisions of 38 U.S.C.A. § 7105(a) (West 1991), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the veteran.  In essence, the following 
sequence is required: There must be a decision by the RO, the 
veteran must express timely disagreement with the decision, 
VA must respond by explaining the basis of the decision to 
the veteran, and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203 (1999).

In an April 1998 Statement of the Case, the RO addressed the 
issues of service connection for coronary artery disease, 
nicotine dependence, chronic obstructive pulmonary disease 
with bronchitis and emphysema, and entitlement to a 
compensable evaluation for hemorrhoids.  A substantive appeal 
was received in May 1998.  In a June 1999 rating 
determination, service connection was awarded for chronic 
obstructive pulmonary disease due to tobacco abuse.  
Accordingly, with regard to the issues of service connection 
for chronic obstructive pulmonary disease and the nicotine 
addiction that has caused the chronic obstructive pulmonary 
disease, these issues have been effectively granted by the 
RO.  Under the guidance supplied by the United States Court 
of Appeals for the Federal Circuit in Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997), no other outstanding question of 
law or fact concerning the provision of benefits under the 
law administered by the VA remains unresolved with regard to 
these issues.  Absence such questions, there is no matter 
over which the Board may exercise its jurisdiction.  
38 U.S.C.A. §§ 510(a), 7104 (West 1991).  Consequently, these 
claims are not before the Board at this time.

The veteran raised additional issues.  In a June 1999 
Statement of the Case, the RO addressed the issues of new and 
material evidence to reopen the claim for degenerative joint 
disease of the lumbosacral spine (hereinafter referred to as 
the "back disability"), service connection for a ventral 
hernia, service connection for a colon condition as secondary 
to the service-connected disability of hemorrhoids, and 
entitlement to compensation under 38 U.S.C.A. § 1151 for a 
left forearm, left wrist, and left hand condition.  A timely 
substantive appeal has been received.

In his substantive appeal of June 1999, the veteran expressly 
indicated that he was satisfied with his 10 percent 
evaluation for his hemorrhoid condition.  The veteran 
specifically withdrew this issue.  At a video conference 
hearing held before the undersigned in May 2000, the veteran 
stated that he was not pursuing claims of service connection 
for nicotine addiction or entitlement to an increased rating 
for hemorrhoids.  In this regard, the Board must note that 
the veteran has been recently granted an increased evaluation 
for his hemorrhoid condition.  The service-connected 
hemorrhoid disability is currently rated as 10 percent 
disabling.  As the veteran has specifically indicated that he 
does not wish to continue his appeal regarding the evaluation 
of his hemorrhoid condition, this issue is not before the 
Board at this time.

For reasons which will be made clear below, the claims of 
entitlement to service connection for coronary artery disease 
and compensation under 38 U.S.C.A. § 1151 will be the subject 
of the REMAND section of this determination.


FINDINGS OF FACT

1.  In October 1991, the veteran's claim of service 
connection for a back disability was denied by the RO.  A 
timely notice of disagreement to this determination was not 
received at the RO.

2.  The additional evidence obtained since the RO's 
unappealed rating determination is either cumulative or 
redundant and, by itself or in connection with the evidence 
previously assembled, is not so significant that it must be 
considered in order to adjudicate fairly the claim of service 
connection for a back disability.

3.  The claims of entitlement to service connection for a 
ventral hernia and a colon condition on a direct or secondary 
basis are not meritorious on there own or capable of 
substantiation.

4.  The claim of entitlement to service connection for 
coronary artery disease is meritorious on its own and may be 
capable of substantiation.

5.  The veteran has alleged the existence of outstanding VA 
treatment records relevant to his claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for a left forearm, 
left wrist, and left hand condition; his claim is thus 
capable of substantiation. 


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of service 
connection for a back disability has not been submitted.  
Accordingly, the claim is not reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1999).

2.  The claims of entitlement to service connection for a 
ventral hernia and a colon condition on a direct or secondary 
basis are not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  A claim of entitlement to service connection for coronary 
artery disease is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  The claim of compensation under 38 U.S.C.A. § 1151 for a 
left forearm, left wrist, and left hand condition is well 
grounded at this time. 38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records make reference to a backache for 
six months in the lower thoracic region.  Physical evaluation 
revealed that all laboratory findings were "negative."  It 
was noted by health care providers at that time that the 
veteran's backache may be due to his slender build and the 
fact that he was not accustomed to a heavy pack and long 
marches.  No reference was made to a back injury or chronic 
back disability.  The veteran was returned to duty following 
treatment.  X-ray studies of the back were normal.  Service 
medical records make no reference to a hernia condition or 
colon disorder.  The veteran was discharged from active 
service in March 1946.

In his initial claim for VA compensation dated April 1946, 
the veteran made no reference to a hernia, back, or colon 
disorder.  VA examinations held during this time also made no 
reference to these disorders.

In December 1985, the claim of entitlement to a compensable 
evaluation for hemorrhoids was adjudicated by the Board.  
Significantly, during this time period, the veteran made no 
reference to a back disability, colon disorder, or a hernia.

In August 1991, decades after his service in World War II, 
the veteran filed a claim seeking service connection for a 
back disability.  At this time, the veteran submitted no 
evidence in support of his claim.

In an October 1991 rating determination, service connection 
for a back disability was denied by the RO.  The veteran was 
notified of this determination that month.  A timely notice 
of disagreement to this determination was not received from 
the veteran or his representative.

In a VA evaluation held in November 1997, the veteran was 
diagnosed with coronary heart disease with angina to a mild 
degree.  At this time, the examiner stated, in pertinent 
part, that he believed this condition "may very well have 
been aggravated by his smoking habits."  Degenerative joint 
disease of the hands, lower back, hips, knees, and other 
joints were noted.

Additional medical records were obtained by the RO.  
Significantly, no health care provider has supported the 
veteran's contention that his colon condition is secondary to 
his service-connected hemorrhoid disability.  Further, no 
health care provider has associated the veteran's current 
back arthritis with his active service in World War II.

At a hearing held before a hearing officer at the RO in June 
1998, the veteran noted the difficulties he was having with 
his service-connected hemorrhoids.  The veteran reported that 
his coronary artery disease began approximately 10 years ago.  
This condition began approximately the same time as his lung 
disorder.

At a hearing held before the undersigned in May 2000, the 
veteran indicated that he injured his back loading a large 
field stove.  It was also contended that his hernia was the 
result of this injury.  He stated did not seek treatment for 
this condition from any VA Medical Center (VAMC) because he 
did not understand the "system".  It was also indicated 
that he did not receive treatment or assistance for his back 
disability until approximately 1964 or 1965.  With regard to 
his colon condition, the use of suppositories to treat his 
service-connected hemorrhoid condition was reported.  When 
asked whether any health care provider had associated the 
service-connected hemorrhoid condition to his colon 
condition, he responded that he did not believe that he had 
discussed this issue with his health care providers.  

Regarding his claim under 38 U.S.C.A. § 1151, the veteran 
noted surgery on his left hand at a VAMC in 1964 or 1965.  
Additional details regarding this treatment were not 
provided.  Additional medical records were submitted by the 
veteran regarding his "deformed" left wrist.  The veteran 
specifically waived RO consideration of this evidence.

II.  Whether New and Material Evidence has been Submitted to 
Reopen
the Claim of Entitlement to Service Connection for a Back 
Disability

Pursuant to 38 U.S.C.A. § 5108 (West 1991), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 1991) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  
38 C.F.R. § 3.156(a) (1999) provides as follows:  

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  However, for the 
purposes of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although 
not its weight, is to presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992). 

The U.S. Court of Appeals for Veterans Claims (Court), in 
Elkins v. West, 12 Vet. App. 209 (1999), announced a post-
Hodge three-step analysis to apply in determining whether to 
reopen previously and finally denied claims.  Under the 
Elkins test, the Board must first determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) (West 
1991).  Third, if the claim is well grounded, the Board may 
then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  

In the Statement of the Case issued in June 1999, the RO 
provided the veteran with the previsions of 38 C.F.R. 
§ 3.156(a) and also used language invoking the standards 
utilized by the Court in Colvin v. Derwinski, 1 Vet. App. 171 
(1991) in deciding this case.  In Colvin, the Court 
determined that new and material evidence required that the 
evidence was reasonably likely to change the outcome when 
viewed in light of all the evidence of record.  In Hodge, the 
United States Court of Appeals for the Federal Circuit 
determined that the Court's definition of new and material 
evidence imposed a higher burden on claimants than the VA 
regulatory definition because it specifically focused on the 
likely impact the new evidence submitted will have on the 
outcome of the claim.  In this case, the Board has reviewed 
this issue under the current standard articulated in Hodge.  
The Board finds that the RO effectively ruled under both the 
now invalid standard in Colvin and the correct standard in 
Hodge.  In particular, since the RO found the additional 
evidence was cumulative, and thus not new, the citation to 
the now invalidated Colvin standards as to materiality would 
be moot, as it was therefore not necessary for the RO to rule 
upon materiality.  Thus, since the veteran was provided both 
the criteria and a decision in accordance with Hodge by the 
RO, it is not prejudicial for the Board to proceed with the 
adjudication of this claim at this time.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

Even if the veteran currently has a back disability at this 
time, such a disability would still need to be shown as 
associated with his active service.  In this case, the 
veteran himself has supplied no new competent medical 
evidence to support his theory that his current back 
disability is related to his service in World War II.  While 
the recent treatment records appear to indicate some form of 
back disability, the VA evaluators have totally failed to 
associate this disability with his active service.  The 
treatment records obtained by the RO fail to show that any 
physician has linked the current back disability with his 
service many years ago.

Under Justus, the veteran's contentions are presumed to be 
true for the purposes of determining whether new and material 
evidence has been submitted.  The Court has made clear, 
however, that a lay party is not competent to provide 
probative evidence as to matters requiring expertise derived 
by specialized medical knowledge, skill, expertise, training 
or education.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Boeck v. Brown, 6 Vet. App. 14, 16 (1993); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Fluker v. Brown, 5 Vet. 
App. 296, 299 (1993); Moray v. Brown, 5 Vet. App. 211, 214 
(1993); Cox v. Brown, 5 Vet. App. 93-95 (1993); and Clarkson 
v. Brown, 4 Vet. App. 565, 657 (1993).  As the Court has 
stated, "[l]ay hypothesizing, particularly in the absence of 
any supporting medical authority, serves no constructive 
purpose and cannot be considered by the Board."  Hyder v. 
Derwinski, 1 Vet. App. 221, 222 (1991).

Unless the veteran provides new and material evidence to 
reopen a claim, the Board is bound by expressed statutory 
mandate not to consider the merits of the case.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  In Barnett, the 
United States Court of Appeals for the Federal Circuit 
concluded that 38 U.S.C.A. § 7104 does not merely "empower" 
but "requires" the Board to first determine whether new and 
material evidence has been presented prior to an adjudication 
in the merits of the claim.  Thus, unless, and until, the 
veteran provides competent medical evidence that would 
provide a basis to reopen this claim, the Board may not 
unilaterally adjudicate the merits of a claim decided by the 
RO many years ago.  Accordingly, the application to reopen 
the previously denied claim of entitlement to service 
connection is denied.  

III.  Entitlement to Service Connection for a Hernia and 
Colon Disorder

The threshold question is whether the veteran has presented 
evidence of well-grounded claims.  The Court has defined a 
well-grounded claim as a claim which is plausible, that is 
meritorious on its own, or is capable of substantiation.  If 
he has not filed such a claim, the appeal must fail.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The United States Court of Appeals for the 
Federal Circuit has affirmed the principle that if an 
appellant fails to submit a well-grounded claim, VA is under 
no duty to assist in any further development of the claim.  
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997). 

In order for a claim to be well grounded, there must be a 
current disability that is related to an injury or disease 
that was present during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Case law provides that although 
a claim need not be conclusive to be well grounded it must be 
accompanied by evidence.  A claimant must submit some 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  Where the determinative issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence is required to 
establish a well-grounded claim.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Where the determinative issue is 
a question of medical diagnosis or medical causation, lay 
assertions cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a).  If no cognizable 
evidence is submitted to support the claim, the claim cannot 
be well grounded.  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.  

With respect to the first prong of the Caluza analysis, a 
review of the medical records indicates that the veteran may 
have some form of hernia or colon condition.  With respect to 
the second prong of the Caluza analysis, a review of the 
service medical records fails to indicate that the veteran 
was treated for either a colon disability or a hernia.  

The veteran is contending that his colon condition was not 
the result of his service but secondary to his service-
connected hemorrhoid condition.  Under the law, a disability 
that is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310(a) (1999).  However, the veteran has failed 
to provide any medical evidence to support his theory that 
his current colon condition is secondary to his hemorrhoids.  
Accordingly, with regard to the third prong of the Caluza 
analysis (nexus evidence) there is no competent medical 
evidence to associate the colon condition with his hemorrhoid 
condition or his active service.  Further, there is 
absolutely no medical evidence to support the veteran's 
theory that his current hernia condition is the result of his 
active service.

With respect to the application of 38 C.F.R. § 3.303(b) 
(1999) for the purposes of well grounding a claim, the Board 
does not find that the veteran is competent to link any 
manifestations observable to a lay party to any underlying 
disability for which service connection is at issue.  Thus, 
he cannot well ground his claims on the basis of continuity 
of symptomatology or chronicity.  Savage, supra. 

In Chelte v. Brown, 10 Vet. App. 268, 271 (1997), the Court 
found that in the absence of competent medical evidence of a 
current disability and a causal link to service or evidence 
of chronicity or continuity of symptomatology, a claim is not 
well grounded.  In this case, there is no evidence to 
associate these alleged disabilities with the veteran's 
active service or a service connected disability.  
Accordingly, the Board must find the claims to be not well 
grounded as a matter of law.

In Robinette v. Brown, 8 Vet. App. 69, 77 (1995), the Court 
stated that if a claim alleges the existence of medical 
evidence that, if true, would have made the claim plausible, 
the VA would be under a duty under 38 U.S.C.A. § 5107(a), to 
advise him to submit such evidence to complete their 
application for benefits.  The Court also held, however, that 
the obligation exists only in limited circumstances where the 
veteran has referenced other known and existing evidence.  
See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  In this 
case, the veteran has failed to indicate the existence of any 
medical evidence that would support his claim regarding these 
issues.  As a result, in this case, neither the Board nor the 
RO is on notice that the evidence that exists that, if true, 
would make the veteran's claims for service connection 
regarding these issues plausible.  Accordingly, these claims 
are denied.

IV.  Entitlement to Service Connection for Coronary Artery 
Disease
and Compensation under 38 U.S.C.A. § 1151 for a
Left Forearm, Left Wrist, and Left Hand Condition.

Regarding the claim of entitlement to service connection for 
coronary artery disease, the Board must note that the veteran 
is currently service connected for chronic obstructive 
pulmonary disease due to tobacco abuse.  In the VA 
examination of November 1997, the veteran was diagnosed with 
coronary heart disease.  At that time, the examiner stated 
that this condition "may well have been aggravated by his 
smoking habits."  In the opinion of the undersigned, this 
medical opinion provides sufficient medical evidence to find 
the claim of entitlement to service connection for coronary 
artery disease well grounded.

With regard to the claim of compensation under 38 U.S.C.A. 
§ 1151, the undersigned must find that, on the current 
record, this claim is clearly not well grounded under the 
Court's determination in Caluza.  No health care provider has 
associated the veteran's deformed left wrist to treatment of 
his condition by a VAMC.  In pertinent part, 38 U.S.C.A. § 
1151 provided that where any veteran shall have suffered an 
injury, or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or in 
death, disability compensation shall be awarded in the same 
manner as if such disability, aggravation, or death were 
service-connected.  See Brown v. Gardner, 115 S.Ct. 552 
(1994). 

In this case, the veteran has provided a May 2000 medical 
record indicating that he has a deformed left wrist.  
However, this health care provider does not associate this 
"failed wrist fusion, left" to treatment at a specific 
VAMC.  Accordingly, this claim, at this time, is not well 
grounded.  

This does not end the Board's discussion of this issue.  The 
veteran has clearly indicated that he was treated for his 
left wrist and hand disability at a VAMC in 1964 or 1965.  
These medical records do not appear to have been associated 
with the claims file.  The existence of relevant VA treatment 
records makes the claim capable of substantiation.  Thus, the 
Board finds there is a basis to rule that the claim is well 
grounded on preliminary basis to obtain those records under 
the duty to assist.  38 U.S.C.A. § 5107(a).  Should those 
records, or any additional evidence added to the record fail 
to supply the necessary elements of disability and competent 
medical evidence linking that disability to VA medical or 
surgical care, the veteran is warned that the RO and the 
Board may be compelled to find that he has not submitted a 
well grounded claim.  


ORDER

As no new or material evidence has been received, the 
application to reopen the claim of service connection for a 
back disability is denied.

Entitlement to service connection for a ventral hernia 
disability and a colon condition on either a direct or 
secondary basis is denied.

A claim of entitlement to service connection for coronary 
artery disease is found to be well grounded.

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
left forearm, left wrist, and left hand condition is found to 
be well grounded at this time.



REMAND

With regard to the claim of service connection for coronary 
artery disease, the Board is of the belief that a more 
specific medical opinion is required in order to fully 
evaluate and adjudicate this claim.  Regarding the claim of 
entitlement to compensation under 38 U.S.C.A. § 1151, the 
Board believes that an effort should be made to obtain the 
records noted above prior to any final adjudication of this 
claim on its merits.  The veteran must supply the RO with 
more specific information regarding his treatment for his 
left hand disability in 1964 or 1965 in order to assist the 
VA in obtaining these medical reports.  He must supply the 
specific name of the VAMC and he must also report to the best 
of his ability the specific year and month the procedure in 
question occurred.  Without such information, it may be 
impossible for the RO to conduct a meaningful search for 
these records with adverse results for his claim.  


In light of the foregoing, the Board finds that further 
development, as specified below, is warranted.  Accordingly, 
the case is REMANDED for the following development:


1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



2.  The veteran is specifically requested 
to identify the location of the VAMC in 
which he had surgery on his left hand.  
The veteran should also note to the best 
of his ability the year and month this 
surgery was performed.  The RO should 
also request the veteran to identify the 
names, addresses, and approximate dates 
of treatment for all health care 
providers who may possess additional 
records pertinent to this claim and the 
claim of entitlement to service 
connection for coronary artery disease.  
After securing any necessary 
authorization from the veteran, the RO 
should contact these health care 
providers in order to attempt to obtain 
copies of those treatment records which 
have not been previously secured, 
including medical records regarding 
treatment of the left hand in 1964 or 
1965.

3.  The RO should arrange for a VA 
examination to determine the etiology of 
the coronary artery disease.  The purpose 
of this evaluation is to determine 
whether the coronary artery disease, if 
any, is the result of either chronic 
obstructive pulmonary disease or the 
veteran's service-connected tobacco 
abuse.  The claims folder (or the 
pertinent medical records contained 
therein), including the medical opinion 
of November 1997, must be reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests should 
be performed.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings.  Following the 
examination and a review of the record, 
the examiner should provide responses to 
the following question:



If coronary artery disease is found, 
the examiner must indicate the 
degree of medical probability that 
the service-connected abuse of 
tobacco or his service-connected 
chronic obstructive pulmonary 
disease is causally linked to any 
coronary artery disease.  

The examiner should specifically indicate 
if this disability currently exists and 
whether it is as likely as not that this 
condition is related to the veteran's 
abuse of tobacco.  An explanation of this 
opinion would be of great assistance to 
the Board. 

4.  Thereafter, the RO should review the 
report to determine if it meets the 
requirements of this determination.  If 
not, the report should be returned as 
inadequate for rating purposes under 
38 C.F.R. § 4.2 (1999).  Thereafter, the 
veteran's case should be adjudicated with 
specific consideration of whether the 
claim of compensation under 38 U.S.C.A. 
§ 1151 is well grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991) and the Court's 
determination in Caluza.

If the benefits sought are not granted the veteran and his 
representative should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
This case should then be returned to the Board for further 
appellate consideration.  In light of this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 



